Garvey, P.J.

This is an appeal from an order allowing a petition to vacate judgment. It appears from the report that the petitioner McQuade was the plaintiff in a motor tort action in the District Court of Springfield. He was non-suited for failure to answer the defendant’s — respondent Spaulding — interrogatories and judgment was entered for her on June 10, 1966. On November 9, 1966 on Mc-Quade’s petition the judgment was vacated. The respondent claims to be aggrieved.
Appeals from an order of a judge of a District Court denying or granting a petition to vacate a judgment must go to the Superior Court. The Appellate Division does not have jurisdiction. Hopkinton v. B. F. Sturtevant Co., 285 Mass. 272, 275. Anderson v. Goodman, 341 Mass. 704, 705. Rubin Glass & Mirror Co. v. Kenneally, 14 Mass. App. Dec. 130, 133. G.L. c. 213, § 97.
The report is to be dismissed.
Sctjdebi & Conway of West Springfield for the petitioner
Robert H. Doran of Holyoke for the respondent